DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendments of October 12, 2021 have been entered. Claims 1-2, 8, 10-11, 21-22 and 25 have been amended. Claims 3, 6-7, 17-18 and 24 have been cancelled. Claims 10-14 and 19-21 are withdrawn.  New claim 26 has been added. Claims 1-2, 4-5, 8-9, 15-16, 22-23 and 25-26 are under consideration in this Office Action.

Withdrawal of Rejections
3.	The rejection of claims 1-2, 4-5, 8-9, 15-16 and 22-23 under 35 U.S.C. 103 as being unpatentable over Doucette-Stamm et al., in  view of Throsby et al., is withdrawn in view of applicants amendments and arguments.

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 10-14 and 19-21 directed to non-elected inventions which were elected without traverse.  Accordingly, claims 10-14 and 19-21 have been cancelled.



EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 10-11, 12-14 and 19-21 are cancelled. 

Allowable Subject Matter
6.	Claims 1-2, 4-5, 8-9, 15-16, 22-23 and 25-26 are allowed. The art does not teach or fairly suggest a method for inducing in a subject opsonic antibodies against at least one polypeptide selected from the group consisting of SEQ ID NOs: 1 and 3-9, for treatment of an Enterococcus infection that can be treated by such opsonic antibodies, wherein the method comprises administering to the subject in need of such treatment, a composition comprising an effective amount of at least one polypeptide selected from the group consisting of SEQ ID NOs: 1 and 3-9 to induce opsonic antibodies in the subject; and confirming opsonic antibodies against at least one polypeptide selected from the group consisting of SEQ ID NOs: 1 and 3-9 in the subject through testing a serum sample for opsonic killing activity.
 7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645